DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 depends upon claim 10.  In order to further prosecution, claim 10 is interpreted to be dependent on claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the shipped position."  There is insufficient antecedent basis for this limitation in the claim.  In order to further prosecution, the examiner interprets claim 12 to be dependent on claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korcz et al. (Pub. No. US 2017/0077689).
As to claim 1, Korcz discloses an electrical box assembly 10 comprising: 
a box body (fig. 1; ¶0022); and 
a support 50 connected to the box body, the support having a plurality of appendages 74, 78 (figs. 2-4; ¶0025) the plurality of appendages being adjustable to a plurality of configurations to adjust a size of the support (¶0025; figs. 2-10 show different configurations for different sizes).  
As to claim 2, Korcz discloses that the support has a support body 54, 58, 62 (figs. 2-4), and wherein the plurality of appendages extend outward from the support body.  
As to claim 3, Korcz discloses that the support body has a U-shaped opening 90 (figs. 2-4) forming a flap 94 that is bendable outward from the support body (figs. 10; ¶0027, 0029).  
As to claim 4, Korcz discloses that the plurality of appendages are bendable to adjust their size (figs. 2-9 show the tab being bent in different ways thus changing their size).  
As to claim 5, Korcz discloses that the support is movable from a shipping configuration where a support body of the support is adjacent the box body (figs. 1-2) to an installed position where the support body moves away from the box body (figs. 8-10).  
As to claim 6, Korcz discloses that the support body has a first side projection 94 on a first side of a support body extending outward from the support body in a first direction (fig. 10 shows the projection 94 extending through the conduits 34), and wherein the support has a second side projection 54 that extends from the support body that is bendable from a shipping configuration (fig. 7) to an installed configuration (fig. 10) so that the second side projection extends outward from the support body in a second direction that is opposite the first direction to maintain the support in the installed position (figs. 1-2, 7-10).  
As to claim 12, Korcz discloses that the support can be in the shipped position when connected to a stud (fig. 2).
As to claim 13, Korcz discloses an electrical box assembly comprising: 
a box body (fig. 1); and 
a cable support bracket 50 (figs. 2-4) connected to the box body, the cable support bracket being movable from a shipping position (figs. 1-2, 7) to an installed position (fig. 10).  
As to claim 14, Korcz discloses that the box body has a rear wall opposite to an opening, and wherein the support bracket is connected to the rear wall (fig. 1 shows bracket 50 being connected to the rear wall 30 through wall 22).  
As to claim 15, Korcz discloses that the cable support bracket has a connection portion 54 connected to the box body and a support portion 58, 62 that extends away from the connection portion.  
As to claim 16, Korcz discloses that the support portion is adjacent the rear wall in the shipped position (figs. 1-2, 7).  
As to claim 17, Korcz discloses that the support portion is folded over the connection portion in the installed position (fig. 10).  
As to claim 18, Korcz discloses that the support portion is extended away from the rear wall in the installed position (fig. 10).  
As to claim 20, Korcz discloses an electrical box assembly 10 comprising: 
a box body (fig 1); and 
a support member 50 selectively connected to the box body, the support member having at least one opening 80 between two ends (fig. 5) and a fastener 66 that is selectively connectable to the support member through the at least one opening to connect the support member on the box body so that the support member is bendable on at least one side of the fastener (figs. 1-2, 7-10).

Claim(s) 1-2, 4, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuernberger et al. (Patent No. US 8,403,277).
As to claim 1, Nuernberger discloses an electrical box assembly (fig. 1) comprising: 
a box body 21; and 
a support 25 connected to the box body, the support having a plurality of appendages 63, the plurality of appendages being adjustable to a plurality of configurations to adjust a size of the support (col. 2 lines 51-64).
As to claim 2, Nuernberger discloses that the support has a support body 25A, 25B (fig. 2), and wherein the plurality of appendages extend outward from the support body (fig. 1 see bend lines 65, 67).
As to claim 4, Nuernberger discloses that the plurality of appendages are bendable to adjust their size (fig. 1, see bend lines 65, 67; col. 2 lines 51-64).
As to claim 19, Nuernberger discloses an electrical box assembly (fig. 1) comprising: 
a box body 21; 
a support base 25B that is connected to the box body; and 
a support base extension 25A that is connectable to the support base in a plurality of positions so that an assembly of the support base extension that is connected to the support base has a different size in each of the plurality of positions (col. 2 lines 38-64 discloses the support base 25B and support base extension 25A are configured for a telescoping fit which can be adjusted to the desired length).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangin (Patent No. US 1,774,934).
As to claim 1, Mangin discloses an electrical box assembly (fig. 1) comprising: 
a box body 1; and 
a support (fig. 2) connected to the box body, the support having a plurality of appendages (fig. 2 shows flange 9 with slots 8 forming the appendages).
However, Mangin does not explicitly disclose that the plurality of appendages being adjustable to a plurality of configurations to adjust a size of the support.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to have the plurality of appendages of Mangin be able to be adjustable, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).  Mangin shows the plate being bent to provide two flanges 9 and 11.  The appendages of Mangin are capable of being bent/folded in order to adjust the size of the support.  
As to claim 7, Mangin discloses a support extension 14 (fig. 3) that is connectable to the support, wherein the support extension is connectable to different positionsPage 30 of 330014009USU/2516 along the support to adjust the size of the support (figs. 2-3; 6-7).
As to claim 8, Mangin discloses that the support has a plurality of openings 16 (fig. 2) through a support body, and wherein the support extension connects to different openings of the plurality of openings to adjust the size of the support (figs. 2-3, 6-7).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korcz et al. (Pub. No. US 2017/0077689) in view of Gretz (Patent No. US 7,312,395).
As to claim 11, Korcz does not disclose that the support is 0.062 galvanized steel.  
Gretz discloses an electrical box with a bracket 24 made of 0.062 galvanized steel (col. 5 lines 41-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the support of Korcz be made of 0.062 galvanized steel as similarly taught by Gretz in order to simply construction (col. 5 lines 47-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the support of Korcz be made of 0.062 galvanized steel as  similarly taught by Gretz since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 7, a combination of limitations that discloses wherein the support extension has a tab that folds over the support to clamp onto the support.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Korcz et al. (Pub. No. US 2008/0029287) discloses an electrical box with a mounting bracket having an adjustable appendage.
Witherbee (Pub. No. US 2015/0318677) discloses an electrical box with a mounting bracket having adjustable flanges for mounting to a stud.
Semple et al. (Pub. No. US 2020/0266617) discloses an electrical box with a cable management and support bracket having adjustable appendages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            /HOA C NGUYEN/Primary Examiner, Art Unit 2847